UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1429


ADDIS YILMA BEKELE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 27, 2012                 Decided:   April 9, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Washington,
D.C., for Petitioner. Tony West, Assistant Attorney General,
Michael P. Lindemann, Sr., Chief, National Security Unit,
Ethan B. Kanter, Deputy Chief, National Security Unit, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Addis Yilma Bekele, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)     dismissing        his    appeal      from    the   immigration

judge’s order finding that he was statutorily ineligible for

asylum,      withholding    from       removal    and     withholding       under     the

Convention Against Torture (“CAT”), but granting him deferral or

removal under the CAT.           We deny the petition for review.

              Administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.      8 U.S.C. § 1252(b)(4)(B) (2006).                     Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations[.]”                           Li

Fang   Lin    v.   Mukasey,      517    F.3d    685,    691-92      (4th    Cir.    2008)

(citation omitted).         This court will reverse the Board only if

“the   evidence     .   .   .     presented      was    so    compelling      that     no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS    v.    Elias-Zacarias,         502    U.S.      478,    483-84

(1992); see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Because the Board affirmed the immigration judge’s order and

supplemented it, both decisions are subject to judicial review.

Niang v. Gonzales, 492 F.3d 505, 511 n.8 (4th Cir. 2007).

              Aliens who have engaged in terrorist activities or are

members of a terrorist organization may be statutorily precluded

                                           2
from seeking several forms of relief from removal, including

asylum, withholding from removal, and Convention Against Torture

(“CAT”)    protection      in    the   form      of     withholding,       but    remain

eligible for deferral of removal under the CAT.                          See Haile v.

Holder, 658 F.3d 1122, 1125-26 (9th Cir. 2011) (citing statutory

and regulatory regimen).

            We    conclude      that   substantial         evidence      supports      the

finding that the Oromo Liberation Front (“OLF”) was a terrorist

organization before, during and after Bekele provided material

support.        The   record    does   not      compel     a   finding     that   Bekele

showed by a preponderance of the evidence that the OLF ceased

its terrorist activities for the brief period it was aligned

with the transitional government and while Bekele was a member.

            Accordingly, we conclude that the Board’s conclusion

that   Bekele     was    not    eligible       for     asylum,    withholding          from

removal    and    withholding     under        the   CAT   was   supported        by   the

record and was not legal error.                Therefore, we deny the petition

for review.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and    argument       would     not   aid   the    decisional

process.

                                                                     PETITION DENIED




                                           3